       Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LYNN OXENBERG and
 RONALD LEWIS

        Plaintiffs,
                                                   Case No. 2:20-cv-00738-CMR
        v.

 ALEX AZAR II, in his official capacity as the
 Secretary of the Department of Health and
 Human Services.

        Defendant.



          PLAINTIFFS’ SUPPLEMENT TO MOTION FOR SUMMARY
      JUDGMENT/OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY
                             JUDGMENT


       Plaintiffs Lynn Oxenberg and Ronald Lewis write to apprise the Court of developments in

other cases and information recently revealed by Defendant Secretary Alex Azar II (the

“Secretary”) that has bearing on the pending motions for summary judgment. At issue in the

pending motions is the Secretary’s allegation that it would be “unfair” to apply collateral estoppel

against the Secretary. In particular, the Secretary has represented:

       “It is impracticable for the Secretary to appear as a party in the over 400,000
       Medicare claim appeals that are filed each year at the ALJ level.” See Dkt. #17 at
       2-3 (emphasis in original);

       “The Secretary would be forced to devote Medicare resources to actively litigate
       hundreds of ALJ appeals to avoid the risk of collateral estoppel, thereby taking
       resources away from tens of millions [sic] Medicare beneficiaries.” See Dkt. #17
       at 3;

       “Although the Secretary may participate or become a party in ALJ hearings
       involving beneficiaries represented by counsel, it is impracticable for the Secretary
       to litigate hundreds of thousands of appeals annually.” See Dkt. #17 at 27.
       Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 2 of 16




Thereafter, Plaintiffs demonstrated that the Secretary’s representations were false because the

Secretary was simultaneously representing to another court that the true number of ALJ appeals

filed in the preceding year was ~44,000. See Dkt. #23 at 6. Further, Plaintiffs noted that, under

the Secretary’s own regulations, in beneficiary appeals the Secretary may only appear as a party,

cross-examine witnesses, etc. if the beneficiary is represented. See, e.g., 42 C.F.R. § 405.1012.

As noted by Plaintiffs, the Secretary has published no data on the number of beneficiary appeals

where the beneficiary is represented. That said, the Secretary had published data indicating that

~5,000 beneficiary appeals (both represented and unrepresented) were filed in FY2019. See Dkt.

#23 at 6.

       In response, the Secretary did not withdraw his prior representations or argument. Instead,

the Secretary merely stated: “It remains undisputed that there are hundreds of thousands of pending

ALJ appeals and nearly 40,000 ALJ appeals filed in 2019, of which at least over 5,000 were

beneficiary appeals.” See Dkt. #26 at 9. Thus, the Secretary never revealed the number of

beneficiary appeals filed where the beneficiary was represented and the Secretary was actually

permitted to appear.

       In other pending cases, the Secretary made the same arguments but resisted the plaintiff’s

efforts to discover the number of ALJ appeals where the beneficiary was represented. In particular,

the Secretary sought protective orders in Piekanski v. Azar, Case No. 20-cv-687 (M.D. Pa.);

Wilmoth v. Azar, Case No. 20-cv-120 (N.D. Miss.); and Thumann v. Azar, Case No. 20-cv-125

(S.D. Ohio). The Secretary’s effort to keep this information concealed ended up requiring motion

practice in two courts (Piekanski and Wilmoth) and hearings before judges in two courts (Wilmoth

and Thumann). Ultimately, one court (Piekanski) stayed all discovery before deciding that the

issue was moot because the court held that the Secretary’s actions were not supported by


                                                2
       Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 3 of 16




substantial evidence in any event. Two other courts (Wilmoth and Thumann) ordered the Secretary

to produce the information of the number of ALJ appeals filed in FY2018 and FY2019 where the

beneficiary was represented.

       Finally, on October 27, 2020, the Secretary served interrogatory answers indicating that in

FY2019, the number of ALJ appeals filed where the beneficiary was represented (and the

Secretary, therefore, was permitted to participate) was 2,602 - nationwide. See Exhibit A. Thus,

rather than the Secretary appearing “as a party in over 400,000 Medicare claim appeals that are

filed each year at the ALJ level”, or the Secretary appearing as a party in the ~44,000 ALJ appeals

filed each year, or the Secretary appearing as a party in the ~5,000 beneficiary appeals filed each

year, the Secretary could have actually appeared in a maximum of 2,602 represented beneficiary

appeals filed at the ALJ level in FY2019. To put that in context, 2,602 is only 0.65% of the 400,000

appeals represented to the Court by the Secretary. To further put that in context, on average that

is 50 represented beneficiary appeals filed each week (i.e., one per week from each State in the

nation).

       Further, the Secretary has published data indicating that in FY2019 more than 54% of the

appeals filed were dismissed (e.g., as untimely or due to the death of the beneficiary).1 Multiplying

this dismissal rate by the number of represented beneficiary appeals and subtracting that from the

total, results in 1,415 represented beneficiary appeals. That is, in only 1,415 cases an ALJ hearing

was presumably held (or the decision issued “on the record”) and a decision actually issued. To

put that in context, on average that is 27 ALJ hearings per week.




1
  See https://www.hhs.gov/about/agencies/omha/about/current-workload/decision-
statistics/index.html (last visited October 28, 2020).
                                                  3
       Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 4 of 16




       To be clear, these are the maximum number of ALJ hearings the Secretary could appear

in, if he so chose. Alternatively, the Secretary could rely on the fact that the beneficiary bears the

burden of proof and choose not to attend (as he did in Mrs. Oxenberg and Mr. Lewis’ cases). As

Plaintiffs have pointed out, even in the cases where the Secretary chooses not to appear, the

Secretary can appeal a negative decision on so-called “own motion review.”

       Plaintiffs believe that this is all irrelevant because the Supreme Court affirmed the

application of collateral estoppel against the government knowing that the United States was (at

that time) a party to ~33% of all litigation in the United States. See U.S. v. Mendoza, 464 U.S.

154, 159-60 (1984). Thus, whatever the number of appeals, the Secretary is still subject to

collateral estoppel. Nevertheless, the information the Secretary was ordered to provide belies the

Secretary’s factual claims in this case.

       Now that the true number of represented beneficiary ALJ appeals has been revealed, it

strains credulity for the Secretary to argue that it “would be impracticable” for the Secretary to

appear and/or that it would be “unfair” for the Secretary to be bound by collateral estoppel.2

Dated: October 30, 2020                        Respectfully submitted,


                                               /s/ Nicholas R. Rodriguez
                                               REED SMITH LLP
                                               Nicholas R. Rodriguez
                                               Attorney I.D. No. 325327
                                               Three Logan Square
                                               1717 Arch Street, Suite 3100
                                               Philadelphia, PA 19103-7301
                                               (215) 851-8100
                                               nrodriguez@reedsmith.com


2
  By way of background, Parrish Law Office is a three-attorney law firm, where only two attorneys
primarily handle Medicare ALJ hearing requests and the hearings themselves. In FY2019, Parrish
Law Office filed 502 requests for ALJ hearings on behalf of beneficiaries. Further, in FY2019,
Parrish Law Office participated in 472 actual ALJ hearings on behalf of beneficiaries. On average,
the ALJ hearings last 30 minutes each. See Exhibit B.
                                                4
Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 5 of 16




                             PARRISH LAW OFFICES
                             James C. Pistorino (Admitted Pro Hac Vice)
                             788 Washington Road
                             Pittsburgh, PA 15228
                             (412) 561-6250
                             james@dparrishlaw.com

                             Attorneys for Plaintiffs




                                5
    Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 6 of 16




                           (;+,%,7$




                                   
           Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 7 of 16




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT CINCINNATI



 JOHN THUMANN


                                                     Case No. 1:20-cv-00125
 Plaintiff,

 v.
                                                     Judge Timothy S. Black
 ALEX AZAR, in his capacity as Secretary of
 the United States Department of Health and          Magistrate Judge Stephen K. Bowman
 Human Services,



 Defendant.



              RESPONSE TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

           Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant Alex Azar,

Secretary of Health and Human Services, hereby serves the following Response to Plaintiff’s First

Set of Interrogatories.

                                      GENERAL OBJECTIONS

           These general objections apply as though restated in full in Defendant’s Response to

Plaintiff’s First Set of Interrogatories Directed to Defendant.

      1.          Defendant objects to the Interrogatories to the extent that they seeks information

protected from disclosure by the attorney/client, attorney work product deliberative process.
        Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 8 of 16




   2.          Defendant objects to any and all of the Interrogatories to the extent that they seek

disclosure of the mental impressions, conclusions, opinions, legal research and legal theories of

counsel.

   3.          Defendant objects to any and all of the Interrogatories to the extent that they seek

to discover the manner or method of proof at trial.

   4.          Defendant objects to any and all of the Interrogatories to the extent that they seek

information that is irrelevant, overbroad, unduly burdensome to produce, or not reasonably

calculated to lead to the discovery of admissible evidence.

   5.          Defendant objects to any and all of the Interrogatories to the extent that they seek

information that is protected by the provisions of the Privacy Act, 5 U.S.C. § 552a.

                                          CONDITIONS
   1.          These answers are made without in any way waiving or intending to waive, but on

the contrary, intending to preserve:

        a)     All objections as to competency, relevancy, materiality, privilege and

        admissibility as evidence for any purpose in subsequent proceedings or the trial of this or

        any other actions;

        b)     The right to object to the use of any information which may be provided, or the

        subject matter thereof, in any subsequent proceedings or the trial of this or any other

        action on any other grounds;

        c)     The right to object on any ground at any time to further discovery proceedings

        involving or relating to the subject matter of the Interrogatories; and

        d)     The right at any time to revise, correct, supplement, clarify or amend these

        responses in accordance with the Federal Rules of Civil Procedure.



                                                  2
        Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 9 of 16




   2.          All answers to the Interrogatories are based on Defendant’s best understanding of

the Interrogatories and/or the terms used therein. Such responses cannot properly be used as

evidence except in the context in which the Defendant understood the Interrogatories and/or the

terms used therein.

   3.          These answers are not a representation or concession as to the relevance and/or

relationship of the information to this action.


              ANSWERS AND SPECIFIC OBJECTIONS TO INTERROGATORIES

        1.     Identify each Person who provided information or otherwise participated in the

preparation of Your answers or responses to these Interrogatories.

RESPONSE:

Margaret Castro
Assistant United States Attorney

Jon Dorman
Director, Appeals Policy and Operations Division
Office of Medicare Hearings and Appeals

Brian J. Haring
Deputy Chief Administrative Law Judge
Office of Medicare Hearings and Appeals

Brian Pflaum
Assistant Regional Counsel
Office of the General Counsel
U.S. Department of Health & Human Services

        2.     Identify the number of ALJ appeals for fiscal year 2019, including:

             a) The total number of ALJ appeals;
             b) The total number of beneficiary ALJ appeals;
             c) The total number of beneficiary ALJ appeals where the
                beneficiary was represented;
             d) The total number of non-beneficiary ALJ appeals; and
             e) The total number of non-beneficiary ALJ appeals where the non-
                                                  3
       Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 10 of 16




                 beneficiary was represented.

RESPONSE:

Please see attached chart. In sum:

             a) The total number of ALJ appeals: 43,887
             b) The total number of beneficiary1 ALJ appeals: 6,865
             c) The total number of beneficiary ALJ appeals where the
                beneficiary was represented: 2,602 (649 attorney2, 1,953 other representative)
             d) The total number of non-beneficiary 3 ALJ appeals: 37,022
             e) The total number of non-beneficiary ALJ appeals where the non-
                beneficiary was represented: 14,368 (1,8,18 attorney, 12,550 other representative)

       3.      Identify the number of ALJ appeals for fiscal year 2018, including:

            a) The total number of ALJ appeals;
            b) The total number of beneficiary ALJ appeals;
            c) The total number of beneficiary ALJ appeals where the
               beneficiary was represented;
            d) The total number of non-beneficiary ALJ appeals; and
            e) The total number of non-beneficiary ALJ appeals where the non-
               beneficiary was represented.


RESPONSE:

Please see attached chart. In sum:

            a) The total number of ALJ appeals: 62,762
            b) The total number of beneficiary ALJ appeals: 6,265
            c) The total number of beneficiary ALJ appeals where the

1
  Beneficiary “Other” includes: Advocacy Group, Appointed representative using an Appointment of
Representative form (AOR), Authorized Representative (e.g., power of attorney), Member of Congress,
Estate, and Family.
2
  “Attorney” includes only those appeals where Attorney as requestor type was selected by staff in the
case processing system when docketing the request for hearing. Some of the Requestors included in
“Other” may be attorneys.
3
  Non-Beneficiary “Other” includes: Advocacy Group, Appointed representative using an Appointment of
Representative form (AOR), Authorized Representative (e.g., power of attorney), State Medicaid Agency,
Unspecified, and other.
                                                  4
Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 11 of 16




      beneficiary was represented: 2,062 (548 attorney, 1,514 other representative)
   d) The total number of non-beneficiary ALJ appeals: 56,497
   e) The total number of non-beneficiary ALJ appeals where the non-
      beneficiary was represented: 20,171 (1,170 attorney, 18,461 other representative)

                                           Respectfully submitted,

                                           DAVID M. DEVILLERS
                                           United States Attorney

                                           s/Margaret A. Castro
                                           MARGARET A. CASTRO (0078968)
                                           Assistant United States Attorney
                                           Attorney for Defendant
                                           221 East Fourth Street, Suite 400
                                           Cincinnati, Ohio 45202
                                           Office: (513) 684-3711
                                           Fax: (513) 684-6972
                                           E-mail: Margaret.Castro@usdoj.gov




                                       5
            Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 12 of 16




                       Office of Medicare Hearings and Appeals
                FY18 and FY19 Requests for Hearing by Requestor Type

 Appeals          2018                                                  2019                                       Summary
                  Beneficiary      Non-                      Summary    Beneficiary   Non-              Summary
                                   Beneficiary                                        Beneficiary
 Provider1                                  36,324             36,324            9             22,648     22,657      58,981
 Attorney2                 548               1,710              2,258          649              1,818      2,467       4,725
 Beneficiary             4,203                   2              4,205        4,254                  6      4,260       8,465
 Other3                  1,514              18,461             19,975        1,953             12,550     14,503      34,478
 Summary                 6,265              56,497             62,762        6,865             37,022     43,887     106,649

 1. Included in “Provider” are: Provider, Non-Contract Provider, and Prescribing Physician.
 2. “Attorney” includes only those appeals where Attorney as requestor type was selected by staff in the case processing system when
 docketing the request for hearing. Some of the Requestors included in “Other” may be attorneys.
 3. Beneficiary “Other” includes: Advocacy Group, Appointed representative using an Appointment of Representative form (AOR), Authorized
 Representative (e.g., power of attorney), Member of Congress, Estate, and Family.
 Non-Beneficiary “Other” includes: Advocacy Group, Appointed representative using an Appointment of Representative form (AOR), Authorized
 Representative (e.g., power of attorney), State Medicaid Agency, Unspecified, and other.




Run Date: September 17, 2020
Source of Data: ECAPE and MAS – ALJ Lifecycle Star Package
Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 13 of 16
Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 14 of 16




                        EXHIBIT B
Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 15 of 16
Case 2:20-cv-00738-CMR Document 30-1 Filed 10/30/20 Page 16 of 16
